1

2
                               UNITED STATES DISTRICT COURT
3
                                      DISTRICT OF NEVADA
4

5

6     MARK ROGERS,                                   Case No. 3:02-cv-00342-GMN-WGC
7          Petitioner,
                                                     ORDER EXTENDING TIME FOR
8             v.                                     RESPONDENTS’ BRIEF
9
      WILLIAM GITTERE, et al.,
10
           Respondents.
11

12

13           In this habeas corpus action, the Court held an evidentiary hearing from
14   October 22 to 24, 2018. Following the evidentiary hearing, the petitioner, Mark Rogers,
15   filed his post-hearing brief on December 21, 2018 (ECF No. 278). Respondents were
16   then due to file their post-hearing brief by January 29, 2019. See Minutes of
17   Proceedings, October 24, 2018 (ECF No. 272); Order entered January 23, 2019
18   (ECF No. 280).
19           On January 29, 2019, Respondents filed a Motion for Enlargement of Time
20   (ECF No. 281), requesting a one-day extension of time, to January 29, 2019, for their
21   post-hearing brief. Respondents then filed their post-hearing brief on January 30, 2019
22   (ECF No. 282) as contemplated in the motion for extension of time. Respondents’
23   counsel states that the extension of time was necessary because of time away from her
24   office. The Court finds that the motion for extension of time is made in good faith and
25   not solely for the purpose of delay and that there is good cause for the requested
26   extension of time.
27   ///
28   ///
                                                 1
1           IT IS THEREFORE ORDERED that Respondents’ Motion for Enlargement

2    of Time (ECF No. 281) is GRANTED. Respondents’ brief (ECF No. 282) will be treated

3    as timely filed.

4

5                       31 day of ______________________,
            DATED THIS ___              January           2019.
6

7
                                           GLORIA M. NAVARRO,
8                                          CHIEF UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                              2
